Citation Nr: 1817477	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-30 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of history, the Veteran originally filed a claim for service connection for a right shoulder injury in March 1970.  That claim was ultimately denied in June 1970.  This decision was not appealed and it became final.  See 38 U.S.C. § 7104 (West 2012).  The Veteran sought to reopen his service connection claim in March 2009.  The RO denied this claim in October 2009 because it did not show that the Veteran's right shoulder injury had an in-service incident or nexus.  This decision also was not appealed and became final.  See 38 U.S.C. § 7105 (West 2012).  The Veteran further did not submit any relevant evidence or argument within one year of the October 2009 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen the claim of service connection for a right shoulder injury is as stated on the title page.  The Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In December 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the record is associated with the file.  Furthermore, the record was held open for an additional 60 days for the Veteran and his representative to submit additional evidence regarding his right shoulder claim.  Thereafter, the Veteran submitted additional evidence with a waiver of initial consideration by the RO. 

The Veteran's claims of entitlement to service connection for right ear hearing loss and tinnitus are addressed below.  The reopened and remanded claim for entitlement to service connection for a shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows his right ear hearing loss is related to his noise exposure in service.

2.  The Veteran's tinnitus did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.

3.  In a rating decision dated on October 15, 2009, the AOJ denied a claim of service connection for a right shoulder injury; this decision was not appealed and became final.

4.  The evidence received since the October 2009 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a right shoulder injury.

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are met. 38 U.S.C. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The October 2009 rating decision that denied the Veteran's claim of entitlement to service connection for a right shoulder injury is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  New and material evidence was received on the claim of service connection for a right shoulder injury; thus, this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Right ear hearing loss

The Veteran contends that his right ear hearing loss is related to his exposure to noise while in service. The Board notes that service connection for left ear hearing loss has been granted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Turning to the evidence, the Board notes that March 2012 VA examination revealed right ear hearing loss sufficient for VA purposes.  Accordingly, the first element of service connection, a current disability, is met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the question becomes whether the Veteran's right ear hearing loss disability is related to his military service.

The Veteran's service treatment records show no complaints of, or treatment for, hearing loss at any time.  The Veteran's December 1969 separation examination does not show any audiological results.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

As noted above, in March 2012, the Veteran was afforded a VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
60
70
80
LEFT
10
10
15
50
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with mixed hearing loss, and sensorineural hearing loss (in the frequency range of 500 - 4000 Hz).  The VA examiner opined that he could not provide an opinion regarding etiology without resorting to mere speculation because there was no objective audiological evidence in the Veteran's service treatment or service military records to indicate hearing status at the time of separation on whether hearing loss was incurred in service.  He further opined that mixed right ear hearing loss does not follow the pattern of hearing loss commonly found in noise exposure cases.

In December 2014, the Veteran underwent an audiology examination with a private physician, Dr. J.H.U.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
80
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The report noted that the administered word recognition test used was the Maryland CNC Test.  Dr. J.H.U. diagnosed the Veteran with severe hearing loss in the right ear, and opined that it was more likely than not that exposure to hazardous noise during service contributed to the Veteran's hearing loss.

In December 2017, the Veteran underwent another audiological evaluation by a private physician, Dr. C.L.M.  She diagnosed the Veteran with severe to severe mixed hearing loss in his right ear.  An addendum nexus opinion was given by Dr. R.O., a physician from the same medical clinic.  He reviewed the Veteran's medical records since separation.  He opined that the Veteran suffered from noise induced sensorineural hearing loss in his right ear, and that it was most likely caused by or a result of the Veteran's noise exposure during service.  Dr. R.O.'s rationale included that the patient was exposed to loud explosions without hearing protection, and that as the Veteran was left-handed, he was exposed to suffer more hearing loss in the right ear, as demonstrated in the December 2017 audiological evaluation.

The Board acknowledges that there is evidence both against and in favor of this Veteran's claim.  

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Weighing against the claim is the separation examination that did not provide an audiological evaluation, as well as the negative opinion of the March 2012 VA examiner.  In regards to the separation examination, the Board notes that the laws and regulations do not require in-service evidence of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  

Finally, the Veteran has submitted two favorable nexus opinions from private physicians.  Specifically, Dr. R.O, who reviewed the Veteran's treatment records since separation and considered the Veteran's contentions from the audiological evaluation, stated that the Veteran's right ear hearing loss during service was most likely caused by or a result of noise exposure during service. 

In any case, the Board finds that the evidence in favor of a nexus relationship between the right ear hearing loss disability and active service has reached the point of relative equipoise.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for right ear hearing loss is warranted.

II.  Tinnitus

The Veteran seeks service connection for tinnitus due to the same reasons outlined above.  Again, the Veteran's service treatment records do not show complaints of or treatment for tinnitus.  

In March 2012, the Veteran was afforded a VA examination.  The examiner noted the Veteran's report that the onset of tinnitus was five to seven years ago, and that it only occurred in his right ear.  The Veteran reported that he hears tinnitus daily although not constantly.  He described the tinnitus as a hissing, similar to the sound of the rushing ocean when one's ear is pressed up against a sea shell.  The examiner opined that tinnitus was less likely than not caused by or a result of military noise exposure because brief and intermittent tinnitus in his right ear only, as described by the Veteran, was not consistent with the more pervasive bilateral tinnitus found in cases of noise exposure.  Furthermore, the reported onset date was 37 years after separation; there was no audiologic evidence in the Veteran's service military records to indicate whether hearing loss was incurred in service.

In December 2014, Dr. J. H. U. opined that hazardous noise during military service most likely contributed to the Veteran's tinnitus.

In December 2017, the Veteran sought treatment with Dr. C.L.M. for his tinnitus.  The Veteran described his tinnitus as sounding like a cricket, occurring in his head (not ear specific), and that it varied in intensity throughout the day.  Dr. C.L.M. conducted a tinnitus pitch and loudness matching test.  She wrote that "none of the stimuli presented, include pure tone, warble tone, narrow band noise, or white noise was even close to the tinnitus that he experiences, as his tinnitus is cricket in nature."  See December 14, 2017 Chart Note, Morabito Hearing Aid Center.

The Board finds that the March 2012 VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided detailed rationale for his opinion, and the opinion was based on examinations and interviews of the Veteran, as well as on a review of the service treatment records, the post-service treatment records, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive, and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner could not link the Veteran's current tinnitus to service.

Of record are also the two private physician tinnitus evaluations from Dr. J.H.U. and Dr. C.L.M.  Dr. J.H.U. lacked a rationale for his medical opinion other than considering the Veteran's lay statements on etiology.  Dr. C.L.M. did not give an opinion on etiology, but rather discussed how the tinnitus described did not match any known tinnitus pitch in the administered test.  Thus, the Board finds that the most persuasive evidence of record shows that the Veteran's tinnitus is not related to noise exposure in service.
 
The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause tinnitus.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's tinnitus is not a simple question.  Ascertaining the etiology of tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his tinnitus is not sufficient to place the nexus question in equipoise.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

Here, however, the evidence does not show, and the Veteran does not assert, that his tinnitus manifested to a compensable degree within one year of separation from service.  During his March 2012 VA examination, the Veteran stated that he first began to experience tinnitus in his right ear five to seven years prior.  As the examiner noted, that was 37 years after separation.  Therefore, presumptive service connection is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 57.



III.  Right shoulder injury

As explained above, in April 2012, the AOJ denied the Veteran's service connection claim for a right shoulder injury.  The AOJ also determined that new and material evidence had been received sufficient to reopen the Veteran's previously denied service connection claims for a right shoulder injury.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (West 2012) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett, 83 F. 3d at 1383.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In its June 1970 rating decision, the AOJ denied the Veteran's claim because there was no current diagnosis, and no in-service incidents in the Veteran's service treatment records.  The Veteran did not appeal this decision and he also did not submit any relevant evidence or argument within one year of the June 1970 rating decision which would render it non-final for VA adjudication purposes.  

The Veteran submitted a request to reopen his claim for service connection in March 2009.  In its October 2009 rating decision, the AOJ denied the Veteran's claim because, although he now had a right shoulder disability, the evidence submitted and considered did not demonstrate the onset of a right shoulder injury during active duty.  Again, the Veteran did not appeal this decision and he also did not submit any relevant evidence or argument within one year of the October 2009 rating decision which would render it non-final for VA adjudication purposes.

Thereafter, in February 2012, the Veteran requested to reopen his claim for service connection for a right shoulder injury.  The AOJ denied the Veteran's claim because the evidence submitted and considered did not show an in-service incident or a nexus.

In May 2012, the Veteran filed a Notice of Disagreement.  In a July 2014 Statement of the Case and a January 2015 Supplemental Statement of the Case, the AOJ denied the Veteran's claim, in pertinent part, finding that no evidence of an in-service incident or nexus was found.  

In December 2017, the Veteran testified, in detail, that his right shoulder injury occurred after playing volleyball during active duty in Vietnam.  

In January 2018, the Veteran submitted December 2017 treatment notes from Dr. I.V. and S.C.  Here, both medical opinions agreed that the Veteran's right shoulder injury is consistent with the mechanism from 1969.  The Board finds that his evidence is new and material.  Specifically, since the October 2009 rating decision, which denied service connection based on a lack of evidence proving any in-service incidents or medical evidence proving a nexus, evidence has been collected that could potentially substantiate the in-service and nexus elements of his claim.  This evidence includes Dr. I.V.'s and Dr. S.C.'s treatment notes and medical opinions.

In Shade, the United States Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a right shoulder injury.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is denied.

As new and material evidence to reopen the claim for service connection for a right shoulder injury has been received, to this limited extent, the appeal is granted.


REMAND

Based on the above, the Board finds that a VA opinion is necessary to determine whether the Veteran's right shoulder injury was a result of an accident during active duty.  Thus, on remand, a VA opinion must be obtained.

The Veteran contends that he injured his right shoulder while playing volleyball in Vietnam.  Although he reported that he sought treatment for the injury and was administered an x-ray, there is no record of his treatment in his service treatment records.  Furthermore, during his December 1969 separation examination, the Veteran did not report any right shoulder injuries, nor did the physician make a notation of one.  Remaining VA medical treatment records show complaints of right shoulder pain.

In February 2009, the Veteran underwent right shoulder surgery with a private physician, Dr. R.M.  The postoperative diagnosis was a massive cuff tear, right shoulder with progressive pain with synovitis and early cuff tear arthropathy, arthritis, and impingement of the humeral head on acromion.  During a follow-up appointment in April 2009, Dr. R.M. opined that the Veteran's right shoulder injury's had a longstanding primary underlying pathology from many years ago.
 
The Veteran submitted private physician opinions in January 2018 from Dr. S.C. and Dr. I.V. that stated that the Veteran's right shoulder disability was consistent with and related to the Veteran's reported volleyball injury.  However, the statements were somewhat vague and did not provide sufficient rationales (e.g., Dr. I.V. stated that it was his "belief" that the current right shoulder disorder was related to the Veteran's service). Therefore, a VA examination is required in order to obtain an opinion as to the etiology of his right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument in furtherance of the appealed claims. 

2.  Undertake any additional development to obtain pertinent records, including records of VA and private treatment.

3.  Schedule the Veteran for a VA examination of his right shoulder.  

The examiner is asked to opine as to whether the right shoulder injury is at least as likely as not (50 percent probability or greater) caused by or otherwise related to the Veteran's active duty service and explain why.

In rendering an opinion, the examiner is asked to discuss the Veteran's relevant lay statements, and the statements of Dr. R.M., Dr. S.C., and Dr. I.V., who all suggested that the Veteran's right shoulder injury stems from his volleyball injury during active duty.

4. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


